Citation Nr: 1140129	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes, to include as secondary to service-connected gastritis with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a dental disorder for treatment purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the Board remanded the above issues (then combined into a single claim) for issuance of a statement of the case.  A statement of the case was issued in May 2008 and the Veteran perfected an appeal as to the claim for entitlement to service connection for a dental disorder for compensation purposes, to include as secondary to service-connected gastritis with GERD.  Given the different procedural postures of the claims, as explained below, the Board has separated out the claims for treatment and compensation for a dental disorder.  

The issue of entitlement to service connection for a dental disorder for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a dental disorder for which compensation can be authorized.  


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April 2003, June 2004, and March 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for compensation purposes (on a direct and secondary basis), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  March 2006 and March 2008 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in May 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and an examination report, private treatment records, and Social Security Administration (SSA) records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2010), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has frequent cavities, extreme sensitivity in his teeth, and gum erosion as a result of reflux from his service-connected GERD.  He has submitted internet articles to support this claim.  

Service treatment records indicate that at the initial dental examination (July 24, 1970) and release from active duty examination (July 26, 1973) the Veteran was missing teeth # 1, 2, 16, 17, 19, 30, and 32.  

In a March 2003 note, a private dentist reported that he found a number of erosive cavities in the gingival area of the Veteran's teeth.  According to the dentist, it is possible that the Veteran's acid reflux (GERD) condition is contributing to the increase in the number of cavities seen.  

VA treatment records show that the Veteran had toothache/tooth abscess (May 2003) and dental caries (February 2005).

The Veteran was afforded a VA examination in June 2003.  He complained of sensitive teeth.  Examination revealed no functional impairment due to loss of motion and no masticatory function loss due to tooth loss.  He was missing mandibular left molars #18 and 19.  The molars could be replaced by prosthesis.  There was no limitation of interincisal range of motion, and no bone loss of the mandible, maxilla, or hard palate.  Panoramic radiographs revealed heavily restored dentition with evidence of caries.  The clinical examination also revealed several areas of dental and enamel wear and attrition, possibly due to reflux of gastric acidic contents.  The examiner opined that the etiology of the Veteran's tooth loss and caries is very likely due to his caries and potentiated with increased intraoral acidity from GERD.  

The medical and lay evidence establish that the Veteran has missing teeth and carious teeth.  The Veteran did not lose any teeth during service and the only tooth noted as missing since service is tooth #18.  According to the examiner, tooth #18 could be replaced by prosthesis.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  As service connection for compensation cannot be awarded for any of the Veteran's current dental disorders, the claim must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a dental disorder for compensation purposes, to include as secondary to service-connected gastritis with GERD, is denied.


REMAND

In August 2003, the RO denied service connection for compensation for a dental disorder but did not address service connection for treatment purposes.  The Veteran then submitted a statement asking for treatment for a dental disorder, rather than compensation.  In a November 2004 letter, the RO again noted that the August 2003 rating decision denied entitlement to service connection for compensation only and not for treatment purposes.  The Veteran was told that the claim for treatment would be referred to the appropriate unit for preparation of a dental rating for treatment purposes.  This does not appear to have happened.  

In March 2008, the Board remanded the dental claim (for treatment and compensation) so that a statement of the case could be issued.  In May 2008, the RO issued a statement of the case.  In keeping with the wording in the March 2008 Board decision, the issue in the statement of the case was listed as "Entitlement to service connection for a dental disorder to include for treatment purposes, and to include as secondary to the veteran's service connected gastrointestinal disability."  However, the RO essentially only adjudicated the claim for entitlement to service connection for a dental disorder for compensation purposes.  The statement of the case noted that claims for dental treatment are normally handled by the outpatient dental clinic and that in the absence of a formal request for dental rating for treatment purposes from the dental clinic of the VA medical center no dental rating for dental treatment had been prepared.  

Essentially, the issue of entitlement to service connection for a dental disorder for treatment purposes has not yet been addressed by the RO or any VA dental clinic.  Until that initial adjudication is made, the Veteran does not have an opportunity to perfect an appeal to the Board.  As such, the claim for entitlement to service connection for a dental disorder for treatment purposes must be remanded so that it can be addressed in the first instance by a VA dental clinic.  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim for service connection for a dental disorder for treatment purposes to the appropriate VA dental clinic for consideration and appropriate action. 

2.  If the decision concerning entitlement to dental treatment is adverse to the Veteran and the Veteran files a timely notice of disagreement, the RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


